UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6175



YOSHEA MAURICE HILL,

                                               Plaintiff - Appellant,

             versus


SAM BATTS, Assistant Warden; BETTY ZOLICOFFER,
Building Lieutenant; MR. MERRITT, Complex
Investigator,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (CA-04-763-2)


Submitted:    March 24, 2005                 Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Yoshea Maurice Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yoshea Maurice Hill appeals the district court’s orders

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

and denying his motion for reconsideration.           We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.         See Hill v. Batts, No.

CA-04-763-2 (E.D. Va. Jan. 6 & Jan. 24, 2005).                We deny Hill’s

petition for an injunction. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 2 -